DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 9-16 contain a computer readable storage medium.  Applicant’s specification paragraph 140 states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, this would appear to show that claims 9-16 are not able to be rejected under 35 U.S.C. 101 for being directed to signals per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al., Patent Application Publication No. 2015/0019513 (hereinafter Dey).

Regarding claim 1, Dey teaches:
A computer-implemented method comprising: receiving time series data (Dey Paragraph [0027], obtains the event information and retrieves the time-series data corresponding to the world events from an enterprise repository);
training a machine learning model using the time series data (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events);
estimating a contaminating process based on the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated), the contaminating process including outliers associated with the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies (outlier), along with the estimated type and impact of the effect can be generated);
determining a parameter associated with the contaminating process (Dey Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108); and
based on the trained machine learning model and the parameter associated with the contaminating process (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events, Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108), determining a single-valued metric representing an impact of the contaminating process on the machine learning model’s future prediction (Dey Paragraph [0063], typical risk-reporting template comprises a set of causal events, estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Regarding claim 2, Dey further teaches:
The method of claim 1, wherein the single-valued metric is determined as a function of a change due to contaminated input time series and a change due to parameter change induced by outliers in the time series data (Dey Paragraph [0062], anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108, Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Regarding claim 3, Dey further teaches:
The method of claim 1, wherein the parameter associated with the contaminating process is determined as the contaminating process’s moments associated with an influence functional for the machine learning model (Dey Paragraph [0061], machine learning system can be used for identifying such patterns or cause-effect relationships (influence) between future world events and time series events).

Regarding claim 4, Dey further teaches:
The method of claim 1, wherein the parameter associated with the contaminating process is determined as parameters of the contaminating process (Dey Paragraph [0062], anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108).

Regarding claim 6, Dey further teaches:
The method of claim 1, wherein a type of the machine learning model to train is configurable (Dey Paragraph [0027], performs the alignment and correlation using a machine learning system (not shown in the figure) operating over a conventional learning method).

Regarding claim 9, Dey teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Dey Paragraph [0029], one or more processor(s) 202, interfaces 204, and a memory 206 coupled to the processor(s) 202), the program instructions readable by a device to cause the device to (Dey Paragraph [0029], one or more processor(s) 202, interfaces 204, and a memory 206 coupled to the processor(s) 202):
receive time series data (Dey Paragraph [0027], obtains the event information and retrieves the time-series data corresponding to the world events from an enterprise repository);
train a machine learning model using the time series data (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events);
estimate a contaminating process based on the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated), the contaminating process including outliers associated with the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies (outlier), along with the estimated type and impact of the effect can be generated);
determine a parameter associated with the contaminating process (Dey Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108); and
based on the trained machine learning model and the parameter associated with the contaminating process (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events, Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108), determine a single-valued metric representing an impact of the contaminating process on the machine learning model’s future prediction (Dey Paragraph [0063], typical risk-reporting template comprises a set of causal events, estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Regarding claim 10, Dey further teaches:
The computer program product of claim 9, wherein the single-valued metric is determined as a function of a change due to contaminated input time series and a change due to parameter change induced by outliers in the time series data (Dey Paragraph [0062], anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108, Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Regarding claim 11, Dey further teaches:
The computer program product of claim 9, wherein the parameter associated with the contaminating process is determined as the contaminating process’s moments associated with an influence functional for the machine learning model (Dey Paragraph [0061], machine learning system can be used for identifying such patterns or cause-effect relationships (influence) between future world events and time series events).

Regarding claim 12, Dey further teaches:
The computer program product of claim 9, wherein the parameter associated with the contaminating process is determined as parameters of the contaminating process (Dey Paragraph [0062], anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108).

Regarding claim 14, Dey further teaches:
The computer program product of claim 9, wherein a type of the machine learning model to train is configurable (Dey Paragraph [0027], performs the alignment and correlation using a machine learning system (not shown in the figure) operating over a conventional learning method).

Regarding claim 17, Dey teaches:
A system comprising: a processor (Dey Paragraph [0029], one or more processor(s) 202, interfaces 204, and a memory 206 coupled to the processor(s) 202);
a memory device coupled with the processor (Dey Paragraph [0029], one or more processor(s) 202, interfaces 204, and a memory 206 coupled to the processor(s) 202);
the processor configured to at least (Dey Paragraph [0029], one or more processor(s) 202, interfaces 204, and a memory 206 coupled to the processor(s) 202):
receive time series data (Dey Paragraph [0027], obtains the event information and retrieves the time-series data corresponding to the world events from an enterprise repository);
train a machine learning model using the time series data (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events);
estimate a contaminating process based on the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated), the contaminating process including outliers associated with the time series data (Dey Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies (outlier), along with the estimated type and impact of the effect can be generated);
determine a parameter associated with the contaminating process (Dey Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108); and
based on the trained machine learning model and the parameter associated with the contaminating process (Dey Paragraph [0061], train the machine learning system to learn the patterns or the cause-effect relationships between the world events and the time series events, Paragraph [0062], in addition to the pattern, anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108), determine a single-valued metric representing an impact of the contaminating process on the machine learning model’s future prediction (Dey Paragraph [0063], typical risk-reporting template comprises a set of causal events, estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Regarding claim 18, Dey further teaches:
The system of claim 17, wherein the single-valued metric is determined as a function of a change due to contaminated input time series and a change due to parameter change induced by outliers in the time series data (Dey Paragraph [0062], anomalies that represent a deviation from normal behavior from predicted behavior can be identified by the analysis module 108, Paragraph [0063], estimated risk elements in the form of time-series patterns or anomalies, along with the estimated type and impact of the effect can be generated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 7, 8, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Ajemba et al., Patent Application Publication No. 2022/0233109 (hereinafter Ajemba).

Regarding claim 5, Dey teaches parent claim 1.
Dey does not expressly disclose:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single-valued metric is determined for each of the plurality of different outlier detecting machine learning models, wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric.
However, Ajemba teaches:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single-valued metric is determined for each of the plurality of different outlier detecting machine learning models (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 7, Dey teaches parent claim 1.
Dey does not expressly disclose:
wherein the machine learning model includes a neural network model.
However, Ajemba teaches:
wherein the machine learning model includes a neural network model (Ajemba Paragraph [0065], the machine learning model system may include one or more neural networks).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 8, Dey teaches parent claim 1.
Dey does not expressly disclose:
wherein the estimating the contamination process include generating the contamination process using a plurality of different machine learning structures, wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively, wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric, and model parameters for the selected machine learning structure are computed using a constraint optimization.
However, Ajemba teaches:
wherein the estimating the contamination process include generating the contamination process using a plurality of different machine learning structures (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance), wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance), and model parameters for the selected machine learning structure are computed using a constraint optimization (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 13, Dey teaches parent claim 9.
Dey does not expressly disclose:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single- valued metric is determined for each of the plurality of different outlier detecting machine learning models, wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric.
However, Ajemba teaches:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single-valued metric is determined for each of the plurality of different outlier detecting machine learning models (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 15, Dey teaches parent claim 9.
Dey does not expressly disclose:
wherein the machine learning model includes a neural network model.
However, Ajemba teaches:
wherein the machine learning model includes a neural network model (Ajemba Paragraph [0065], the machine learning model system may include one or more neural networks).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 16, Dey teaches parent claim 9.
Dey does not expressly disclose:
wherein the device is caused to create an adversarial contaminating process by generating the contamination process using a plurality of different machine learning structures, wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively, wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric, and model parameters for the selected machine learning structure are computed using a constraint optimization.
However, Ajemba teaches:
wherein the device is caused to create an adversarial contaminating process by generating the contamination process using a plurality of different machine learning structures (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance), wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance), and model parameters for the selected machine learning structure are computed using a constraint optimization (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 19, Dey teaches parent claim 17.
Dey does not expressly disclose:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single-valued metric is determined for each of the plurality of different outlier detecting machine learning models, wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric.
However, Ajemba teaches:
wherein a plurality of different outlier detecting machine learning models is used to estimate the contaminating process and the single-valued metric is determined for each of the plurality of different outlier detecting machine learning models (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein the plurality of different outlier detecting machine learning models is ranked according to the associated single-valued metric (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Regarding claim 20, Dey teaches parent claim 17.
Dey does not expressly disclose:
wherein the processor is configured to create an adversarial contaminating process by generating the contamination process using a plurality of different machine learning structures, wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively, wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric, and model parameters for the selected machine learning structure are computed using a constraint optimization.
However, Ajemba teaches:
wherein the processor is configured to create an adversarial contaminating process by generating the contamination process using a plurality of different machine learning structures (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance, Paragraph [0008], Systems and methods described herein improve upon conventional systems by featuring different micro machine learning models under different outlier conditions), wherein a plurality of single-valued metrics are generated associated with the plurality of different machine learning structures respectively (Ajemba Paragraph [0055], process 700 may rank these machine learning models according to their probabilistic reliance), wherein a machine learning structure is selected from the plurality of different machine learning structures based on the associated single-valued metric (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance), and model parameters for the selected machine learning structure are computed using a constraint optimization (Ajemba Paragraph [0055], values that is associated with a machine learning model having a lowest probabilistic reliance).
The claimed invention and Ajemba are from the analogous art of outlier detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dey and Ajemba to have combined Dey and Ajemba.  One of ordinary skill in the art would recognize that the layered machine learning model system of Ajemba could be used to improve the systems of Dey (Ajemba Paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164